                                                                                              CLOSED,STAYED
                                      United States District Court
                                District of Massachusetts (Worcester)
                          CIVIL DOCKET FOR CASE #: 4:20−cv−40029−TSH

Roy et al v. Lowe's Companies, Inc. et al                         Date Filed: 03/13/2020
Assigned to: District Judge Timothy S. Hillman                    Date Terminated: 08/10/2020
Demand: $5,000,000                                                Jury Demand: Plaintiff
Cause: 05:704 Labor Litigation                                    Nature of Suit: 790 Labor: Other
                                                                  Jurisdiction: Diversity
Plaintiff
Richard Roy                                         represented by Benjamin K. Steffans
individually and on behalf of all other similarly                  Steffans Legal PLLC
individuals                                                        7 North Street, #307
                                                                   Pittsfield, MA 01201
                                                                   (413) 441−6366
                                                                   Email: bsteffans@steffanslegal.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Kevin J. Stoops
                                                                   Sommers Schwartz, P.C.
                                                                   One Tower Square
                                                                   17th Floor
                                                                   Southfield, MI 48076
                                                                   (248) 355−0300
                                                                   Email: kstoops@sommerspc.com
                                                                   LEAD ATTORNEY
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED

Plaintiff
Jeffrey Lavelle                                     represented by Benjamin K. Steffans
individually and on behalf of all other similarly                  (See above for address)
individuals                                                        LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Kevin J. Stoops
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED


V.
Defendant
Lowe's Companies, Inc.                              represented by Joshua S. Lipshutz
                                                                   Gibson, Dunn & Crutcher
                                                                   1050 Connecticut Avenue, N.W.
                                                                   Washington, DC 20036−5303
                     Case 5:20-cv-00121-KDB-DSC Document 15 Filed 08/10/20 Page 1 of 3
                                                                           202−955−8217
                                                                           Email: jlipshutz@gibsondunn.com
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED

Defendant
Lowe's Home Centers, LLC                                   represented by Joshua S. Lipshutz
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Email All Attorneys
Email All Attorneys and Additional Recipients

 Date Filed       #    Docket Text

 03/13/2020      Ï1    COMPLAINT against All Defendants Filing fee: $ 400, receipt number 0101−8154353 (Fee
                       Status: Filing Fee paid), filed by Jeffrey Lavelle, Richard Roy. (Attachments: # 1 Civil Cover
                       Sheet, # 2 JS45)(Steffans, Benjamin) (Entered: 03/13/2020)

 03/13/2020      Ï2    ELECTRONIC NOTICE of Case Assignment. District Judge Timothy S. Hillman assigned to case.
                       If the trial Judge issues an Order of Reference of any matter in this case to a Magistrate Judge, the
                       matter will be transmitted to Magistrate Judge David H. Hennessy. (Burgos, Sandra) (Entered:
                       03/13/2020)

 03/13/2020      Ï3    Summons Issued as to All Defendants. Counsel receiving this notice electronically should
                       download this summons, complete one for each defendant and serve it in accordance with
                       Fed.R.Civ.P. 4 and LR 4.1. Summons will be mailed to plaintiff(s) not receiving notice
                       electronically for completion of service. (Burgos, Sandra) (Entered: 03/13/2020)

 03/25/2020      Ï4    MOTION for Leave to Appear Pro Hac Vice for admission of Kevin J. Stoops Filing fee: $ 100,
                       receipt number 0101−8170639 by Jeffrey Lavelle, Richard Roy. (Attachments: # 1 Affidavit, # 2
                       Certificate of Good Standing)(Steffans, Benjamin) (Entered: 03/25/2020)

 03/25/2020      Ï5    WAIVER OF SERVICE Returned Executed by Richard Roy, Jeffrey Lavelle. Lowe's Companies,
                       Inc. waiver sent on 3/20/2020, answer due 5/19/2020. (Steffans, Benjamin) (Entered: 03/25/2020)

 03/25/2020      Ï6    WAIVER OF SERVICE Returned Executed by Richard Roy, Jeffrey Lavelle. Lowe's Home
                       Centers, LLC waiver sent on 3/20/2020, answer due 5/19/2020. (Steffans, Benjamin) (Entered:
                       03/25/2020)

 03/26/2020      Ï7    District Judge Timothy S. Hillman: ELECTRONIC ORDER entered granting 4 Motion for Leave
                       to Appear Pro Hac Vice Added Kevin J. Stoops. Attorneys admitted Pro Hac Vice must register
                       for electronic filing if the attorney does not already have an ECF account in this district. To
                       register go to the Court website at www.mad.uscourts.gov. Select Case Information, then
                       Electronic Filing (CM/ECF) and go to the CM/ECF Registration Form. (Jones, Sherry)
                       (Entered: 03/26/2020)

 05/04/2020      Ï8    NOTICE of Appearance by Joshua S. Lipshutz on behalf of Lowe's Companies, Inc., Lowe's Home
                       Centers, LLC (Lipshutz, Joshua) (Entered: 05/04/2020)

 05/14/2020      Ï9    NOTICE of filing a Motion to Transfer mdl related cases for centralization to the Western District
                       of North Carolina with JPML by Lowe's Companies, Inc., Lowe's Home Centers, LLC
                       (Attachments: # 1 Memorandum, # 2 Statement of Facts, # 3 Exhibit, # 4 Schedule of
                       Actions)(Jones, Sherry) (Entered: 05/14/2020)


                   Case 5:20-cv-00121-KDB-DSC Document 15 Filed 08/10/20 Page 2 of 3
05/15/2020   Ï 10   Assented to MOTION to Stay by Lowe's Companies, Inc., Lowe's Home Centers, LLC.(Lipshutz,
                    Joshua) (Entered: 05/15/2020)

05/18/2020   Ï 11   District Judge Timothy S. Hillman: ELECTRONIC ORDER entered granting 10 Motion to Stay.
                    (Castles, Martin) (Entered: 05/18/2020)

08/06/2020   Ï 12   Informaitonal copy of MDL Conditional Transfer Order in MDL Case 2947 received from the mdl
                    panel requesting transfer of case for consolidated pretrial proceedings. (Jones, Sherry) (Entered:
                    08/06/2020)

08/10/2020   Ï 13   Certified copy of MDL Conditional Transfer Order in MDL Case 2947 received from the Western
                    District of North Carolina requesting transfer of case for consolidated pretrial proceedings. (Jones,
                    Sherry) (Entered: 08/10/2020)

08/10/2020   Ï 14   Case electronically transferred to the Western District of North Carolina pursuant to Conditional
                    Transfer Order entered by the MDL Panel on 8/5/20 (Jones, Sherry) (Entered: 08/10/2020)




                Case 5:20-cv-00121-KDB-DSC Document 15 Filed 08/10/20 Page 3 of 3
